DETAILED ACTION
It is further noted that applicant is misusing the word through bore. As stated in the original claims a recess passage open on both ends, which applicant is considering a through bore.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argument with regard to high pressure side is not persuasive since applicant is only claiming a sealing arrangement and not that positively claims high pressure fluid.
All claims are rejected below.
An interview was conducted to explain why intended use limitation of high pressure side or low pressure side is given weight as being a first side and a second side. It is also noted that the reference of Dega teaches grooves on both a first side and a second side. 
It is furthermore noted that the examiner provided many references that provide annular groove or circumferential groove on both a first side and a second side, where first side is high pressure and the second side is low pressure (see references on form 892, 4344631 grooves on side 28, Berdichevsky teaches groove 954 and Workman teaches a groove 34).
It is noted that applicant is just claiming a sealing arrangement and the rejection below teach all the structural limitation of the claims. How one names different parts may not limit  structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, i.e, unclear what applicant is trying to claim by this.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-9, 14, 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dega (US. 3501155) in view of Berdichevsky (US. 7,775,528).
Dega discloses a seal arrangement (e.g. figures and entire document) comprising a first (14) and a second machine part (12) which are arranged spaced apart from one another with the formation of a sealing gap (e.g. gap receiving seal 10) and can be moved relative to one another about a movement axis, a seal element with a base section (e.g. 26 and 16) which is held by a seal holding structure of one of the two machine parts, the seal element (e.g. 10) having a sealing head (SH, figure below), the sealing head having an end face (EF, figure below) convexly formed in cross section and formed spherically on a sealing surface side (e.g. both EF are formed convexly and spherically on a sealing surface side), the sealing head having a sealing section (SS, figure below), wherein the sealing section abuts in a dynamically sealing manner against a sealing surface of the respective other machine part in order to seal a high-pressure side H of the sealing gap with respect to a low-pressure side N, wherein the high-pressure is configured for a fluid in the form of a lubricant to be arranged (e.g. intended use and/or method limitation, which are given no or little patentable weight in an apparatus claimed, See MPEP 2113-2114), wherein the end face of the sealing head does not abut against the sealing surface (NC, figure below) of the respective other machine part and defines a high pressure side fluid space between the end face and the sealing surface, which high pressure side fluid space tapers moving toward the sealing section of the seal arrangement in a cross section, wherein the sealing head and the base section are connected with each other by an elastically deformable connecting section (e.g. 28) of the seal element and wherein the sealing section is an annular tread (e.g. part of 32 that contacts shaft 12 and see also SS in figure below) which extends away from the sealing head and towards the sealing surface of the respective other machine part, wherein the annular tread has a continuous running surface (see figure 2 showing continuous running surface between 52 and 54). The sealing element comprises, at least partially, of a rubber elastically deformable elastomer material. The sealing element consists completely of a rubber elastically deformable elastomer material (e.g. the base section is only 26 and the at least one machine part is 16).

    PNG
    media_image1.png
    385
    350
    media_image1.png
    Greyscale

The seal element is provided on the high-pressure side of the convexly formed end face with at least one flow element in the form of: a groove arranged at the end face which is open toward the sealing surface of the respective other machine part, the groove extending in a direction at least partially axial to the movement axis, wherein the groove is adjacent toe the annular tread to the sealing head (e.g. see figure below) or a through bore (noted that applicant is claiming groove or recess that is open at both ends) disposed underneath the end face open on both ends, one end of which is fluidly connected or lie adjacent to the annular thread, wherein the groove and the through bore tapers at least in sections in its cross section through which the fluid can flow in the direction of the sealing section of the sealing head (e.g. again with regard to fluid and how it may blow is considered to be intended use or method limitation and given little or no patentable weight in an apparatus claim, see MPEP 2113-2114), wherein a fluid flow is brought about in the case of relative movement of the two machine parts in such a way that the fluid flows toward the sealing head in the area of its sealing section on the high pressure side (that would be the case since the reference teaches to have symmetrical head and grooves or through bore on both sides of the tread). The groove is designed to be open at both ends (e.g. this is the case, see figure below). The groove of the flow element has an oval, elliptical, circular, triangular or polygonal cross-sectional shape (see figures and entire document of Dega). The groove comprises a plurality of groove (see figures). The plurality of groove in the circumferential direction of the sealing element are consecutively arranged on the sealing in one or more rows (see figures). The connection section causes a prestressed sealing contact of the sealing head on the sealing surface. The sealing head, on a rear side facing the base section, has at least one holding structure, being an annular groove, in which an elastically deformable preloading element, being a worm spring, is arranged to press and hold the sealing head against the sealing surface (e.g. figure shows the holding structure with an elastically deformable preloading element 46).

    PNG
    media_image2.png
    739
    680
    media_image2.png
    Greyscale

Dega discloses the invention as claimed above but fails to disclose that the sealing head having circumferential groove directly adjacent the annular tread. Berdichevsky discloses a sealing element with circumferential groove (854), an annular tread (e.g. 856) and grooves in opposite directions (858a-c and 860a-c). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sealing head of Dega to have circumferential groove adjacent the annular tread as taught by Berdichevsky to retain lubricant or accumulator (see description of 854 in Berdichevsky).
Regarding claim 4: The combination of Dega and Berdichevsky teach the circumferential groove is delimited laterally directly by the annular tread bearing against the sealing surface of the respective other machine part, the flow element is integrally formed on the sealing head. 
Regarding claim 19: Dega discloses the invention as claimed above but fails to disclose the plurality of grooves comprise a first plurality of grooves and a second plurality of grooves, the first plurality of grooves consecutively arranged spaced apart from one another on the sealing head, the second plurality of grooves consecutively arranged spaced apart from one another on the sealing head, wherein each groove of the first plurality of grooves are inclined relative to a local radial direction, the local radial direction extending radially from the movement axis, wherein each groove of the second plurality of grooves are inclined opposite to the first plurality of grooves relative to the local radial direction. Berdichevsky further teaches the sealing head to have plurality of grooves comprise a first plurality of grooves and a second plurality of grooves, the first plurality of grooves consecutively arranged spaced apart from one another on the sealing head, the second plurality of grooves consecutively arranged spaced apart from one another on the sealing head, wherein each groove of the first plurality of grooves are inclined relative to a local radial direction, the local radial direction extending radially from the movement axis, wherein each groove of the second plurality of grooves are inclined opposite to the first plurality of grooves relative to the local radial direction (858a-c and 860a-c). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the plurality of grooves on both side of the sealing head of Dega to having plurality of grooves that are oppositely oriented as taught by Berdichevsky, to provide pumping irrelevant to the direction of shaft rotation (pumping is provided when rotating shaft rotates clockwise or counter clockwise, see description of 858a-c and 860a-c of Berdichevsky). 
Regarding claims 20-21: see above claims rejections.
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dega and Berdichevsky as applied to claims above, and further in view of Sedlar (US 20080217865).
Dega and Berdichevsky disclose the invention as claimed above but fail to disclose the connection section has, at least in sections, a nonlinear cross-sectional profile, the connection section has a plurality of areas with material weakness which are regularly spaced from each other in the circumferential direction of the sealing element and the connection section causes a prestressed sealing contact of the sealing head on the sealing surface. Sedlar discloses a sealing element with a sealing head (e.g. head with 42), a base section (e.g. 28 and 36), a connection section has, at least in sections, a nonlinear cross-sectional profile (e.g. section 54 and 56), the connection section has a plurality of areas with material weakness (e.g. area without 24) which are regularly spaced from each other in the circumferential direction of the sealing element and the connection section causes a prestressed sealing contact of the sealing head on the sealing surface. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the connection section of Dega to have the connection section has, at least in sections, a nonlinear cross-sectional profile and plurality of area with material weakness as taught by Sedlar to provide hinge regions to provide easy of installation and preloading and provide reinforcement at sections and weakening at other sections of the connection section (e.g. see description of 54, 56, and 24 in Sedlar).
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dega and Berdichevsky as applied to claims above, and further in view of Dahlheimer (e.g. US. 7963526).
Dega and Berdichevsky discloses the invention as claimed above but fails to disclose the sealing head has an annular groove on both sides of the connecting section, i.e. (meaning may or may not have, so examiner is only looking for annular grooves), on the low pressure side and the high pressure side, wherein: in both the annular groove an elastically deformable preloading element is arranged; or in the annular groove arranged on the low pressure side is a support ring and in the high pressure side an elastically deformable preloading member is arranged. Dahlheimer discloses a sealing element with a base section (e.g. 12 and 42), a sealing head (e.g. 24 and 25) having a sealing section, an elastically deformable connection section (e.g. 20) between the base section and the sealing head, the sealing head has an annular groove on both sides of the connecting section, i.e. (meaning may or may not have, so examiner is only looking for annular grooves), on the low pressure side and the high pressure side, wherein: in both the annular groove an elastically deformable preloading element is arranged; or in the annular groove arranged on the low pressure side is a support ring and in the high pressure side an elastically deformable preloading member is arranged (e.g. groove having 30 and 40). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the head section of Dega to have additional structure such as 25 and 40 as shown by Dahlheimer, to provide additional sealing and support for elastomeric element (e.g. see description of 24, 40 and 30 in Dahlheimer).
Claim(s) 1-2, 4, 6-9, 14, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dega in view of Winn.
Dega discloses the invention as claimed above (see limitations taught by Dega in paragraph 006) but fails to disclose that the sealing head having circumferential groove directly adjacent the annular tread. Winn discloses a sealing element with circumferential groove (36), an annular tread (e.g. annular tread left of 36), grooves (34) and the side 28 is capable of being high pressure side (e.g. “A series of ducts 40 extend through the body 30 between the pocket 36 and the notch 38 to provide a fluid flow passage for oil in the pocket 36 when the pressure therein exceeds the water pressure in the zone 26.”, see Winn). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sealing head of Dega to have circumferential groove adjacent the annular tread on the high pressure side as taught by Winn to retain lubricant (see description of 36 in Winn).
Regarding claim 4: The combination of Dega and Winn teach the circumferential groove is delimited laterally directly by the annular tread bearing against the sealing surface of the respective other machine part, the flow element is integrally formed on the sealing head. 
Regarding claims 20-21: Dega and Winn teach all the limitation of the claims (see limitations taught by Dega in paragraph 006 above).
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dega and Winn as applied to claims above, and further in view of Sedlar (US 20080217865).
Dega and Winn disclose the invention as claimed above but fail to disclose the connection section has, at least in sections, a nonlinear cross-sectional profile, the connection section has a plurality of areas with material weakness which are regularly spaced from each other in the circumferential direction of the sealing element and the connection section causes a prestressed sealing contact of the sealing head on the sealing surface. Sedlar discloses a sealing element with a sealing head (e.g. head with 42), a base section (e.g. 28 and 36), a connection section has, at least in sections, a nonlinear cross-sectional profile (e.g. section 54 and 56), the connection section has a plurality of areas with material weakness (e.g. area without 24) which are regularly spaced from each other in the circumferential direction of the sealing element and the connection section causes a prestressed sealing contact of the sealing head on the sealing surface. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the connection section of Dega to have the connection section has, at least in sections, a nonlinear cross-sectional profile and plurality of area with material weakness as taught by Sedlar to provide hinge regions to provide ease of installation and preloading and provide reinforcement at sections and weakening at other sections of the connection section (e.g. see description of 54, 56, and 24 in Sedlar).
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dega and Winn as applied to claims above, and further in view of Dahlheimer (e.g. US. 7963526).
Dega and Winn discloses the invention as claimed above but fails to disclose the sealing head has an annular groove on both sides of the connecting section, i.e. (meaning may or may not have, so examiner is only looking for annular grooves), on the low pressure side and the high pressure side, wherein: in both the annular groove an elastically deformable preloading element is arranged; or in the annular groove arranged on the low pressure side is a support ring and in the high pressure side an elastically deformable preloading member is arranged. Dahlheimer discloses a sealing element with a base section (e.g. 12 and 42), a sealing head (e.g. 24 and 25) having a sealing section, an elastically deformable connection section (e.g. 20) between the base section and the sealing head, the sealing head has an annular groove on both sides of the connecting section, i.e. (meaning may or may not have, so examiner is only looking for annular grooves), on the low pressure side and the high pressure side, wherein: in both the annular groove an elastically deformable preloading element is arranged; or in the annular groove arranged on the low pressure side is a support ring and in the high pressure side an elastically deformable preloading member is arranged (e.g. groove having 30 and 40). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the head section of Dega to have additional structure such as 25 and 40 as shown by Dahlheimer, to provide additional sealing and support for elastomeric element (e.g. see description of 24, 40 and 30 in Dahlheimer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. When and if applicant claims both circumferential groove on each side of the annular tread, the combination of Dega, Winn and Berdichevsky will teach the limitations. It is also noted that when and if applicant positively claims high pressure fluid, the rejection of Winn and Dega and/or Berdichevsky would apply to all claims pending. Applicant is still providing broad aspect of the invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675